Case 2:20-cv-03716-DMG-MAA Document 1-2 Filed 04/23/20 Page 1 of 20 Page ID #:42




                                                                   ;0)   tate of
                                                Qiniteb *tato Patent (tub Trabenuta Office
                                                                                                        ziem
                                                                   ACHMED
                 Reg. No. 3,685,560               JEFF DUNHAM (UNITED STATES INDIVIDUAL)
                         Registered Sep. 22, 2009 13801 VENTURA BOULEVARD
                                                  C/O POWER & TWERSKY BUSINESS MGMT. GROUP
                                                  SHERMAN OAKS, CA 91423
                                     Int. Cl.: 28
                                                               FOR: GAMES AND PLAYTHINGS, NAMELY, TALKING DOLL AND CHRISTMAS ORNA-
                                                               MENTS, IN CLASS 28 (U.S. CLS. 22, 23, 38 AND 50).
                       TRADEMARK
                PRINCIPAL REGISTER                             FIRST USE 12-11-2008; IN COMMERCE 12-11-2008.

                                                               THE MARK CONSISTS OF STANDARD CHARACTERS WTTHOUT CLAIM TO ANY PAR-
                                                               TICULAR FONT, STYLE, SIZE, OR COLOR.

                                                               SER. NO. 77-674,272, FILED 2-19-2009.

                                                               JULIE WATSON, EXAMINING ATTORNEY




                                ND




    Director efthe United States Potent and Oodein rk Office




                                                                               EXHIBIT B
                                                                               PAGE 41
Case 2:20-cv-03716-DMG-MAA Document 1-2 Filed 04/23/20 Page 2 of 20 Page ID #:43




                                                                   ;)    tate of
                                                Qiniteb *tato Patent (tub Trabenuta Office
                                                                                                        ziem
                                                                   ACHMED
    Reg. No. 3,889,166                                         JEFF DI TNHAM (UNITED STATES INDIVIDUAL)
                                                               C/O LEVITY ENTERTAINMENT GROUP
    Registered Dec. 14, 2010                                   6701 CENTER DRIVE WEST, SUITE 1111
                                                               1.0S ANGF I,ES, CA 90045
    Int. Cl.: 25
                                                               FOR: T-SIIIRTS, IIOODED SWEATSHIRTS AND ONE PIECE GARMENTS FOR INFANTS
                                                               AND TODDLERS, IN CLASS 25 (U.S. CLS. 22 AND 39).
    TRADEMARK
                                                               FIRST USE 8-16-2008; IN COMMERCE 8-16-2008.
    PRINCIPAL REGISTER
                                                               THE MARK CONSISTS OF STANDARD CHARACTERS WTTHOUT CLAIM TO ANY PAR-
                                                               TICULAR FONT, STYLE, SIZE, OR COLOR.

                                                               SER. NO. 77-968,910, FILED 3-25-2010.

                                                               JANICE KIM, EXAMINING ATTORNEY




                                ND




    Director ofthe United States Potent and Oodein rk Office




                                                                               EXHIBIT B
                                                                               PAGE 42
Case 2:20-cv-03716-DMG-MAA Document 1-2 Filed 04/23/20 Page 3 of 20 Page ID #:44




     raint
                                                ;;•)tate5 of
                                   Qiniteb *tato Patent (tub Trabenuta Office
                                                                                       zifin

                                 ACHMED
    Reg. No. 4,564,283                       JEFF DUNHAM (UNITED STATES INDIVIDUAL)
                                             C/O LEVITY ENTERTAINMENT GROUP
    Registered July 8, 2014                  6701 CENTER DRIVE. WEST, STE. 1111
                                             LOS ANGELES, CA 90045
    Int. Cl.: 24
                                             FOR: BLANKET THROWS, IN CLASS 24 (U.S. CLS. 42 AND 50).

    TRADEMARK                                FIRST USE 12-0-2010; IN COMMERCE 12-0-2010.

    PRINCIPAL REGISTER                       THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY PAR-
                                             TICULAR FONT, STYLE, SIZE, OR COLOR.

                                             OWNER OF U.S. REG. NOS. 3,685,560, 3,877,121 AND OTHERS.

                                             SER. NO. 86-163,939, FILED 1-13-2014.

                                             ANNE MADDEN, EXAMINING ATTORNEY




                        ND




      Deputy Director of the United States
        Patent and Trademark Office




                                                             EXHIBIT B
                                                             PAGE 43
Case 2:20-cv-03716-DMG-MAA Document 1-2 Filed 04/23/20 Page 4 of 20 Page ID #:45




       Int. Cl.: 25
       Prior U.S. Cls.: 22 and 39
                                                                              Reg. No. 3,676,291
       United States Patent and Trademark Office                                 Registered Sep. 1, 2009


                                             TRADEMARK
                                         PRINCIPAL REGISTER




                                  I KEEL YOU!
       JEFF DUNHAM (UNITED STATES INDIVIDUAL)          THE MARK CONSISTS OF STANDARD CHAR-
       13801 VENTURA BOULEVARD                       ACTERS WITHOUT CLAIM TO ANY PARTICULAR
       C/O POWER & TWERSKY BUSINESS MGMT.            FONT, STYLE, SIZE, OR COLOR.
          GROUP
       SHERMAN OAKS, CA 91423
                                                       SER. NO. 77-674,234, FILED 2-19-2009.
         FOR: CLOTHING, NAMELY, T-SHIRTS AND
       ONESIES, IN CLASS 25 (U.S. CLS. 22 AND 39).

         FIRST USE 3-7-2008; IN COMMERCE 3-7-2008.   STEPHANIE ALI, EXAMINING ATTORNEY




                                                 EXHIBIT B
                                                 PAGE 44
Case 2:20-cv-03716-DMG-MAA Document 1-2 Filed 04/23/20 Page 5 of 20 Page ID #:46




                                                                   ;)    tate of
                                                Qiniteb *tato Patent (tub Trabenuta Office
                                                                                                        ziem
                                                                 I KEEL YOU!
    Reg. No. 3,916,359                                         DUNHAM, JEFF (UNITED STATES INDIVIDUAL)
                                                               6701 CENTER DRIVE WEST, SUITE 1111
    Registered Feb. 8, 2011                                    C/O LEVITY ENTERTAINMENT GROUP
                                                               LOS ANGELES_ CA 90045
    Int. Cl.: 25
                                                               FOR: CLOTIIING, NAMELY, CAPS AND HOODED SWEATSHIRTS, IN CLASS 25 (U.S. CLS.
                                                               22 AND 39).
    TRADEMARK
                                                               FIRST USE 9-18-2009; IN COMMERCE 9-18-2009.
    PRINCIPAL REGISTER
                                                               THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY PAR-
                                                               TICULAR FONT, STYLE, SIZE, OR COLOR.

                                                               OWNER OF U.S. REG. NO. 3,676,291.

                                                               SER. NO. 85-002,027, FILED 3-30-2010.

                                                               JANICE KIM, EXAMINING ATTORNEY




                                ND




    Director ofthe United States Potent and Oodein rk Office




                                                                               EXHIBIT B
                                                                               PAGE 45
Case 2:20-cv-03716-DMG-MAA Document 1-2 Filed 04/23/20 Page 6 of 20 Page ID #:47




    131,,tit                                           tate5 of ziettrertia
                                   Qiniteb *tato Patent (tub Trabenuta Office




                             I KEEL YOU!
    Reg. No. 4,484,866                       JEFF DUNIIA/v1 (UNITED STATES INDIVIDUAL)
                                             C/O LEVITY ENTERTAINMENT GROUP
    Registered Feb. 18, 2014                 6701 CENTER DRIVE WEST, SUITE 1111
                                             LOS ANGELES, CA 90045
    Int. Cl.: 9
                                             FOR: SUNGLASSES, IN CLASS 9 (U.S. CLS. 21, 23, 26, 36 AND 38).

    TRADEMARK                                FIRST USE 6-14-2013; IN COMMERCE 6-14-2013.

    PRINCIPAL REGISTER                       THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY PAR-
                                             TICULAR FONT, STYLE, SIZE, OR COLOR.

                                             OWNER OF U.S. REG. NOS. 3,676,291, 3,685,558 AND OTHERS.

                                             SER. NO. 86-006,993, FILED 7-10-2013.

                                             KRISTIN DARLING, EXAMINING ATTORNEY




                        ND




      Deputy Director of the United States
        Patent and Trademark Office




                                                             EXHIBIT B
                                                             PAGE 46
Case 2:20-cv-03716-DMG-MAA Document 1-2 Filed 04/23/20 Page 7 of 20 Page ID #:48




    131,,tit                                           tate5 of ziettrertia
                                   Qiniteb *tato Patent (tub Trabenuta Office




                             I KEEL YOU!
    Reg. No. 4,564,284                       JEFF DUNHAM (UNITED STATES INDIVIDUAL)
                                             C/O LEVITY ENTERTAINMENT GROUP
    Registered July 8, 2014                  6701 CENTER DRIVE. WEST, STE. 1111
                                             LOS ANGELES, CA 90045
    Int. Cl.: 24
                                             FOR: BLANKET THROWS, IN CLASS 24 (U.S. CLS. 42 AND 50).

    TRADEMARK                                FIRST USE 12-0-2010; IN COMMERCE 12-0-2010.

    PRINCIPAL REGISTER                       THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY PAR-
                                             TICULAR FONT, STYLE, SIZE, OR COLOR.

                                             OWNER OF U.S. REG. NOS. 3,676,291, 3,685,558 AND OTHERS.

                                             SER. NO. 86-163,941, FILED 1-13-2014.

                                             ANNE MADDEN, EXAMINING ATTORNEY




                        ND




      Deputy Director of the United States
        Patent and Trademark Office




                                                             EXHIBIT B
                                                             PAGE 47
Case 2:20-cv-03716-DMG-MAA Document 1-2 Filed 04/23/20 Page 8 of 20 Page ID #:49




                                                                   ;)    tate of
                                                Qiniteb *tato Patent (tub Trabenuta Office
                                                                                                            ziem
                                                                    BUBBA J
    Reg. No. 3,870,074                                         DUNHAM, JEFF (UNITED STATES INDIVIDUAL)
                                                               C/O LEVITY ENTERTAINMENT GROUP
    Registered Nov. 2, 2010                                    6701 CENTER DRIVE WEST, SUITE 1111
                                                               1.0S ANGEI,ES, CA 90045
    Int. Cl.: 28
                                                               FOR: DOLLS, IN CLASS 28 (U.S. CL S. 22, 23, 38 AND 50).

    TRADEMARK                                                  FIRST USE 12-31-2008; IN COMMERCE 12-31-2008.

    PRINCIPAL REGISTER                                         THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY PAR-
                                                               TICULAR FONT, STYLE, SI7E, OR COLOR.

                                                               SER. NO. 77-968,952, FILED 3-25-2010.

                                                               JANICE KIM, EXAMINING ATTORNEY




                           Ts   ND




    Director ofthe United States Potent and Oodein rk Office




                                                                               EXHIBIT B
                                                                               PAGE 48
Case 2:20-cv-03716-DMG-MAA Document 1-2 Filed 04/23/20 Page 9 of 20 Page ID #:50




                                                                   ;)    tate of
                                                Qiniteb *tato Patent (tub Trabenuta Office
                                                                                                          ziem
                                                                    BUBBA J
    Reg. No. 3,872,850                                         JEFF DUNHAM (UNITED STATES INDIVIDUAL)
                                                               6701 CENTER DRIVE WEST, SUITE 1111
    Registered Nov. 9, 2010                                    C/O LEVITY ENTERTAINMENT GROUP
                                                               LOS ANGEI,ES, CA 90045
    Int. Cl.: 25
                                                               FOR: T-SIIIRTSHN CLASS 25 (U.S. CLS. 22 AND 39).

    TRADEMARK                                                  FIRST USE 11-22-2008; IN COMMERCE 11-22-2008.

    PRINCIPAL REGISTER                                         THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY PAR-
                                                               TICULAR FONT, STYLE, SUE, OR COLOR.

                                                               SER. NO. 77-968,992, FILED 3-25-2010.

                                                               JANICE KIM, EXAMINING ATTORNEY




                                ND




    Director ofthe United States Potent and Oodein rk Office




                                                                               EXHIBIT B
                                                                               PAGE 49
Case 2:20-cv-03716-DMG-MAA Document 1-2 Filed 04/23/20 Page 10 of 20 Page ID #:51




                                                                    ;)    tate of
                                                 Qiniteb *tato Patent (tub Trabenuta Office
                                                                                                          ziem
                                                                  JEFF DUNHAM

     Reg. No. 3,890,294                                         JEFF DUNHAM (UNITED STATES INDIVIDUAL)
                                                                C/O LEVITY ENTERTAINMENT GROUP
     Registered Dec. 14, 2010                                   6701 CENTER DRIVE WEST, SUITE 1111
                                                                1.0S ANGH,ES, CA 90045
     Int. Cl.: 28
                                                                FOR: TALKING DOLLS AND PLASTIC DOLLS, IN CLASS 28 (U.S. CLS. 22, 23, 38 AND 50).

     TRADEMARK                                                  FIRST USE 5-31-1996; IN COMMERCE 5-31-1996.

     PRINCIPAL REGISTER                                         THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY PAR-
                                                                TICULAR FONT, STYLE, SIZE, OR COLOR.

                                                                THE NAME "JEFF DUNHAM" IDENTIFIES A LIVING INDIVIDUAL WHOSE CONSENT IS
                                                                OF RECORD.

                                                                SER. NO. 85-043,191, FILED 5-19-2010.

                                                                ERNEST SHOSHO, EXAMINING ATTORNEY




                                 ND




     Director ofthe United States Potent and Oodein rk Office




                                                                                EXHIBIT B
                                                                                PAGE 50
Case 2:20-cv-03716-DMG-MAA Document 1-2 Filed 04/23/20 Page 11 of 20 Page ID #:52




                                                                    ;)    tate of
                                                 Qiniteb *tato Patent (tub Trabenuta Office
                                                                                                          ziem
                                                                  JEFF DUNHAM

     Reg. No. 3,889,473                                         JEFF DUNHAM (UNITED STATES INDIVIDUAL)
                                                                C/O LEVITY ENTERTAINMENT GROUP
     Registered Dec. 14, 2010                                   6701 CENTER DRIVE WEST, SUITE 1111
                                                                1.0S ANGELES_ CA 90045
     Int. Cl.: 25
                                                                FOR: CLOTHING, NAMELY, T-SIIIRTS, CAPS, IIOODED SWEATSIBRTS AND IIOODED
                                                                PULLOVERS, IN CLASS 25 (U.S. CLS. 22 AND 39).
     TRADEMARK
                                                                FIRST USE 4-10-2008; IN COMMERCE 4-10-2008.
     PRINCIPAL REGISTER
                                                                THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY PAR-
                                                                TICULAR FONT, STYLE, SIZE, OR COLOR.

                                                                THE NAME(S), POR I RAI I (S), AND/OR SIGNA I URE(S) SHOWN IN THE MARK IDENTIFIES
                                                                JEFF DUNHAM, WHOSE CONSENT( S) TO REGISTER IS MADE OF RECORD.

                                                                SER. NO. 85-001,334, FILED 3-29-2010.

                                                                ERNEST SHOSHO, EXAMINING ATTORNEY




                                 ND




     Director ofthe United States Potent and Oodein rk Office




                                                                                EXHIBIT B
                                                                                PAGE 51
Case 2:20-cv-03716-DMG-MAA Document 1-2 Filed 04/23/20 Page 12 of 20 Page ID #:53




                                                                    ;)    tate of
                                                 Qiniteb *tato Patent (tub Trabenuta Office
                                                                                                         ziem
                                                                  JEFF DUNHAM

     Reg. No. 3,896,678                                         JEFF DUNHAM (UNITED STATES INDIVIDUAL)
                                                                C/O LEVITY ENTERTAINMENT GROUP
     Registered Dec. 28, 2010                                   6701 CENTER DRIVE WEST, SUITE 1111
                                                                1.0S ANGELES_ CA 90045
     Int. Cl.: 9
                                                                FOR: CDS, DVDS FEATURING COMEDY ROUTINES AND MAGNETS, IN CLASS 9 (U.S.
                                                                CLS. 21, 23, 26, 36 AND 38).
     TRADEMARK
                                                                FIRST USE 4-11-2006; IN COMMERCE 4-11-2006.
     PRINCIPAL REGISTER
                                                                THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY PAR-
                                                                TICULAR FONT, STYLE, SIZE, OR COLOR.

                                                                THE NAME(S), PORIRA1T(S), AND/OR SIGNATURE(S) SHOWN IN THE MARK IDENTIFIES
                                                                "JEFF DUNHAM", WHOSE CONSENT(S) TO REGISTER IS MADE OF RECORD.

                                                                SER. NO. 85-001,346, FILED 3-29-2010.

                                                                LINDA MICKLEBURGH, EXAMINING ATTORNEY




                                 ND




     Director ofthe United States Potent and Trademark Office




                                                                                EXHIBIT B
                                                                                PAGE 52
Case 2:20-cv-03716-DMG-MAA Document 1-2 Filed 04/23/20 Page 13 of 20 Page ID #:54




                                                                    ;)    tate of
                                                 Qiniteb *tato Patent (tub Trabenuta Office
                                                                                                         ziem
                                                                  JEFF DUNHAM

     Reg. No. 3,890,270                                         JEFF DUNHAM (UNITED STATES INDIVIDUAL)
                                                                C/O LEVITY ENTERTAINMENT GROUP
     Registered Dec. 14, 2010                                   6701 CENTER DRIVE WEST, SUITE 1111
                                                                1.0S ANGF I,ES, CA 90045
     Int. Cl.: 41
                                                                FOR: ENTERTAINMENT SERVICES, NAMELY, LIVE AND TELEVISED APPEARANCES
                                                                BY A PROFESSIONAL ENTERTAINER, IN CLASS 41 (U.S. CLS. 100, 101 AND 107).
     SERVICE MARK
                                                                FIRST USE 12-31-1976; IN COMMERCE 12-31-1976.
     PRINCIPAL REGISTER
                                                                THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY PAR-
                                                                TICULAR FONT, STYLE, SIZE, OR COLOR.

                                                                THE NAME(S), PORIRAIT(S), AND/OR SIGNATURE(S) SHOWN IN THE MARK IDENTIFIES
                                                                "JEFF DUNHAM", WHOSE CONSENT(S) TO REGISTER IS MADE OF RECORD.

                                                                SER. NO. 85-035,446, FILED 5-11-2010.

                                                                ERNEST SHOSHO, EXAMINING ATTORNEY




                                 ND




     Director ofthe United States Potent and Trademark Office




                                                                                EXHIBIT B
                                                                                PAGE 53
Case 2:20-cv-03716-DMG-MAA Document 1-2 Filed 04/23/20 Page 14 of 20 Page ID #:55




                                               •
                                                   ;)   tate of
                                   Qiniteb *tato Patent (tub Trabenuta Office
                                                                                         ziem

                             JEFF DUNHAM
     Reg. No. 4,564,159                      JEFF DUNHAM (UNITED STATES INDIVIDUAL)
                                             C/O LEVITY ENTERTAINMENT GROUP
     Registered July 8, 2014                 6701 CENTER DRIVE WEST, STE. 1111
                                             LOS ANGELES, CA 90045
     Int. Cl.: 18
                                             FOR: REUSABLE SHOPPING BAGS, IN CLASS 18 (U.S. CLS. 1, 2, 3, 22 AND 41).

     TRADEMARK                               FIRST USE 3-0-2011; IN COMMERCE 3-0-2011.

     PRINCIPAL REGISTER                      THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY PAR-
                                             TICULAR FONT, STYLE, SIZE, OR COLOR.

                                             THE NAME(S), PORTRAIT(S), AND/OR SIGNATURE(S) SHOWN IN THE MARK IDENTIFIES
                                             "JEFF DUNHAM", WHOSE CONSENT(S) TO REGISTER IS MADE OF RECORD.

                                             SER. NO. 86-133,851, FILED 12-3-2013.

                                             ANNE MADDEN, EXAMINING ATTORNEY




                        ND




      Deputy Director of the United States
        Patent and Trademark Office




                                                             EXHIBIT B
                                                             PAGE 54
Case 2:20-cv-03716-DMG-MAA Document 1-2 Filed 04/23/20 Page 15 of 20 Page ID #:56




                                               •
                                                   ;)   tate of
                                   Qiniteb *tato Patent (tub Trabenuta Office
                                                                                       ziem

                               JEFF DUNHAM
     Reg. No. 4,564,285                      JEFF DUNHAM (UNITED STATES INDIVIDUAL)
                                             C/O LEVITY ENTERTAINMENT GROUP
     Registered July 8, 2014                 6701 CENTER DRIVE. WEST, STE. 1111
                                             LOS ANGELES, CA 90045
     Int. Cl.: 24
                                             FOR: BLANKET THROWS, IN CLASS 24 (U.S. CLS. 42 AND 50).

     TRADEMARK                               FIRST USE 12-0-2010; IN COMMERCE 12-0-2010.

     PRINCIPAL REGISTER                      THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY PAR-
                                             TICULAR FONT, STYLE, SIZE, OR COLOR.

                                             OWNER OF U.S. REG. NOS. 3,889,468, 3,889,470 AND OTHERS.

                                             THE NA/vIE(S), PORTRAIT(S),ANDIOR SIG NATURE(S) SHOWN IN THE MARK IDENTIFIES
                                             "JEFF DUNHAM", WHOSE CONSENT(S) TO REGISTER IS MADE OF RECORD.

                                             SER. NO. 86-163,943, FILED 1-13-2014.

                                             ANNE MADDEN, EXAMINING ATTORNEY



                          ND




                     1'




      Deputy Director of the United States
        Patent and Trademark Office




                                                             EXHIBIT B
                                                             PAGE 55
Case 2:20-cv-03716-DMG-MAA Document 1-2 Filed 04/23/20 Page 16 of 20 Page ID #:57




                                                 ;)    tate of
                                   Qiniteb *tato Patent (tub Trabenuta Office
                                                                                         ziem
                             JOSE JAL                        EST0 ON A STEEK!


     Reg. No. 4,484,865                      JEFF DUNIIA/v1 (UNITED STATES INDIVIDUAL)
                                             C/O LEVITY ENTERTAINMENT GROUP
     Registered Feb. 18, 2014                6701 CENTER DRIVE WEST, SUITE 1111
                                             LOS ANGELES, CA 90045
     Int. Cl.: 28
                                             FOR: DOLLS, IN CLASS 28 (U.S. CLS. 22, 23, 38 AND 50).

     TRADEMARK                               FIRST USE 5-13-2013; IN COMMERCE 5-13-2013.

     PRINCIPAL REGISTER                      THE, MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY PAR-
                                             TICULAR FONT, STYLE, SIZE, OR COLOR.

                                             SER. NO. 86-006,992, FILED 7-10-2013.

                                             KRISTIN DAHLING, EXAMINING ATTORNEY




                        ND




      Deputy Director of the United States
        Patent and Trademark Office




                                                             EXHIBIT B
                                                             PAGE 56
Case 2:20-cv-03716-DMG-MAA Document 1-2 Filed 04/23/20 Page 17 of 20 Page ID #:58




                                                                    ;)    tate of
                                                 Qiniteb *tato Patent (tub Trabenuta Office
                                                                                                         ziem
                                                                      PEANUT
     Reg. No. 3,882,782                                         JEFF DI TNHAM (UNITED STATES INDIVIDUAL)
                                                                C/O LEVITY ENTERTAINMENT GROUP
     Registered Nov. 30, 2010                                   6701 CENTER DRIVE WEST, SUITE 1111
                                                                1.0S ANGF I ,ES, CA 90045
     Int. Cl.: 25
                                                                FOR: CLOTHING, NAMELY, T-SIIIRTS AND IIOODED SWEATSIIIRTS, IN CLASS 25 (U.S.
                                                                CLS. 22 AND 39).
     TRADEMARK
                                                                FIRST USE 4-10-2008; IN COMMERCE 4-10-2008.
     PRINCIPAL REGISTER
                                                                THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY PAR-
                                                                TICULAR FONT, STYLE, SIZE, OR COLOR.

                                                                SER. NO. 85-001,172, FILED 3-29-2010.

                                                                LINDA MICKLEBURGII, EXAMINING ATTORNEY




                                 ND




     Director ofthe United States Potent and Oodein rk Office




                                                                                EXHIBIT B
                                                                                PAGE 57
Case 2:20-cv-03716-DMG-MAA Document 1-2 Filed 04/23/20 Page 18 of 20 Page ID #:59




                                                                    ;)    tate of
                                                 Qiniteb *tato Patent (tub Trabenuta Office
                                                                                                          ziem
                                                                      PEANUT
     Reg. No. 3,870,713                                         DUNHAM, JEFF (UNITED STATES INDIVIDUAL)
                                                                C/O LEVITY ENTERTAINMENT GROUP
     Registered Nov. 2, 2010                                    6701 CENTER DRIVE WEST, SUITE 1111
                                                                1.0S ANGEI,ES, CA 90045
     Int. Cl.: 28
                                                                FOR: TALKING DOLLS AND PLASTIC DOLLS, IN CLASS 28 (U.S. CLS. 22, 23, 38 AND 50).

     TRADEMARK                                                  FIRST USE 3-31-1996; IN COMMERCE 3-31-1996.

     PRINCIPAL REGISTER                                         THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY PAR-
                                                                TICULAR FONT, STYLE, SIZE, OR COLOR.

                                                                SER. NO. 85-043,154, FILED 5-19-2010.

                                                                LINDA MICKLEBURGH, EXAMINING ATTORNEY




                                 ND




     Director ofthe United States Potent and Oodein rk Office




                                                                                EXHIBIT B
                                                                                PAGE 58
Case 2:20-cv-03716-DMG-MAA Document 1-2 Filed 04/23/20 Page 19 of 20 Page ID #:60




                                                                    ;)    tate of
                                                 Qiniteb *tato Patent (tub Trabenuta Office
                                                                                                          ziem
                                                                     WALTER
     Reg. No. 3,870,714                                         DUNHAM, JEFF (UNITED STATES INDIVIDUAL)
                                                                C/O LEVITY ENTERTAINMENT GROUP
     Registered Nov. 2, 2010                                    6701 CENTER DRIVE WEST, SUITE 1111
                                                                1.0S ANGH,ES, CA 90045
     Int. Cl.: 28
                                                                FOR: TALKING DOLLS AND PLASTIC DOLLS, IN CLASS 28 (U.S. CLS. 22, 23, 38 AND 50).

     TRADEMARK                                                  FIRST USE 6-30-1998; IN COMMERCE 6-30-1998.

     PRINCIPAL REGISTER                                         THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY PAR-
                                                                TICULAR FONT, STYLE, SIZE, OR COLOR.

                                                                SER. NO. 85-043,170, FILED 5-19-2010.

                                                                LINDA MICKLEBURGH, EXAMINING ATTORNEY




                                 ND




     Director ofthe United States Potent and Oodein rk Office




                                                                                EXHIBIT B
                                                                                PAGE 59
Case 2:20-cv-03716-DMG-MAA Document 1-2 Filed 04/23/20 Page 20 of 20 Page ID #:61




                                                                    ;)    tate of
                                                 Qiniteb *tato Patent (tub Trabenuta Office
                                                                                                            ziem
                                                                     WALTER
     Reg. No. 3,870,490                                         JEFF DUNHAM (UNITED STATES INDIVIDUAL)
                                                                C/O LEVITY ENTERTAINMENT GROUP
     Registered Nov. 2, 2010                                    6701 CENTER DRIVE WEST, SUITE 1111
                                                                1.0S ANGEI,ES, CA 90045
     Int. Cl.: 25
                                                                FOR: CLOTIIING, NAMELY, T-SIIIRTS, IN CLASS 25 (U.S. CLS. 22 AND 39).

     TRADEMARK                                                  FIRST USE 4-4-2008; IN COMMERCE 4-4-2008.

     PRINCIPAL REGISTER                                         THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY PAR-
                                                                TICULAR FONT, STYLE, SIZE, OR COLOR.

                                                                SER. NO. 85-001,262, FILED 3-29-2010.

                                                                LINDA MICKLEBURGH, EXAMINING ATTORNEY




                            Ts   ND




     Director ofthe United States Potent and Oodein rk Office




                                                                                EXHIBIT B
                                                                                PAGE 60
